TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2022



                                      NO. 03-21-00081-CV


                  Michael Joseph Castillo and Orlando Castillo, Appellants

                                                 v.

                                Melissa Castillo-Wall, Appellee




       APPEAL FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
              BEFORE JUSTICES GOODWIN, SMITH, AND JONES
                 AFFIRMED -- OPINION BY JUSTICE JONES




This is an appeal from the order admitting the will to probate as a muniment of title, signed by

the trial court on February 2, 2021. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the order. Therefore, the Court affirms the trial

court’s order. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.